                                     Exhibit 10.10


February 13, 2012




James R. Van Horn
41 Normandie Place
Cranford, NJ 07016


Dear Jim:


In accordance with our recent conversation, I wanted to confirm in writing
Presstek’s commitment to pay you now a minimum bonus for fiscal year 2012,
subject to your agreement to repay to the Company the net amount of the bonus in
the event that you leave the Company voluntarily on or prior to March 15, 2013
(the “Retention Date).


Presstek hereby agrees to pay to you a retention bonus in the amount of $50,000
(the “Bonus).  The Bonus shall be payable to you within ten business days of the
date of this letter.  You hereby agree that in the event that you leave the
Company voluntarily prior to the Retention Date, then you shall repay to the
Company the net after-tax amount of the Bonus within ten days of your
termination of employment (the “Repayment Obligation”).  In the event that there
is a Change in Control of the Company, as defined in your employment agreement,
dated September 30, 2010, then the Repayment Obligation shall be immediately
cancelled and you shall be entitled to retain the Bonus.


Jim, you are a key member of the management team and I look forward to working
with you.  Thank you for your leadership and continued commitment to the success
of Presstek.  If you agree with the terms of the Bonus payment set forth above,
please sign the enclosed copy of this letter and return it to me.




Sincerely,




/s/ Stan Freimuth
Stan Freimuth
 
 Chairman, President and CEO



Agreed: /s/ James R. Van Horn
James R. Van Horn

 
 

--------------------------------------------------------------------------------

 
